Hill, P. J.
(concurring). Prior to the formation of and transfer to the corporation, the total assets of the copartnership were $523,117.89; the total liabilities $475,565.22, leaving a net of $47,552.67. The woodworking corporation received net assets of about $35,000; the marine corporation $12,000. There is a contention by the appellant that the marine branch business was bankrupt, however there was proof from which the referee could find the figures earlier stated.
I concur in the result reached because $35,000 is not substantially all of $47,000.
Heffernan, Brewster, Foster and Russell, JJ., concur in Memorandum by the Court; Hill, P. J., concurs in a separate memorandum.
Decision of the Unemployment Insurance Appeal Board affirmed, with costs. [See 275 App. Div. 730.]